Citation Nr: 1452148	
Decision Date: 11/25/14    Archive Date: 12/02/14

DOCKET NO.  11-23 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a heart disability, to include myxomatous valve disease, coronary artery disease (CAD), and hyperlipidemia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to October 1984, February 1991 to August 1991, and February 2003 to August 2004, and had over 16 years of Reserve service. 

This appeal is before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In April 2013, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript is included in the claims file.

In April 2013 and September 2014, the Veteran submitted evidence directly to the Board along with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.  The Veteran's myxomatous valve disease was incurred service.  

2.  The Veteran's CAD did not manifest in, or within a year of, service, and is not otherwise related to service.

3.  Hyperlipidemia is a laboratory finding and is not a disability for which VA compensation benefits are payable.


CONCLUSIONS OF LAW

1.  The criteria for service connection for myxomatous valve disease have been met.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for CAD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

3.  The criteria for service connection for hyperlipidemia have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated in August 2009.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, identified private treatment records, and statements from the Veteran's service comrades and private physicians have been obtained.  Also, the Veteran was provided a VA examination regarding his claim in June 2011 and in July 2014 a Veterans Health Administration (VHA) examiner reviewed the claims file and provided a medical report.  This June 2011 examination and its associated report, along with the July 2014 report, were adequate.  Along with the other evidence of record, they provided sufficient information and sound bases for decisions on the Veteran's claims.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Also, 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the April 2013 Board personal hearing, the VLJ complied with these requirements.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board therefore finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and any error in notice provided during the Veteran's was harmless. 

Therefore, VA has satisfied its duties to notify and assist and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, for certain chronic diseases, such as cardiovascular diseases, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When a chronic disease is not shown within one year after service, under 38 C.F.R. §§ 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. §§ 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

The Veteran has asserted service connection for a heart disability, to include myxomatous valve disease, CAD, and hyperlipidemia.  As reflected in numerous written statements, and in his testimony during his March 2011 Decision Review Officer (DRO) hearing and April 2013 Board hearing, the Veteran's essential contention is that his myxomatous valve disease manifested in service and was incurred or aggravated in service.  He contends that his valve disease was not properly diagnosed in service even though he manifested symptoms of such disease, that as a result he was not properly diagnosed and treated until years later, and that, had he been properly diagnosed in service, substantial damage to his heart valve would have been prevented.  

Service treatment records reflect that the Veteran was found to have had high cholesterol in January 1989, and a grade I systolic murmur on a physical examination for flying in December 1993.  They also reflect that, in July 2004, the Veteran reported being unable to complete a recent run, becoming fatigued, having shortness of breath, and sweating.  It was noted that he had had multiple deployments overseas between March 2003 and September 2004.  He reported tiring easily for the last three months, and was initially diagnosed as having fatigue of unknown etiology.  He underwent several diagnostic tests in July 2004, and in September 2004 it was determined that he had no physical reason, based on these test results and a physical examination, for his fatigue, and that his fatigue had resolved.  In September 2004, it was again noted that the Veteran had had fatigue and malaise post-deployment, but that his fatigue had resolved since then.  In December 2004, he again reported having fatigue from June to August 2004.

Service personnel records reflect that the Veteran's specialty was as a Loadmaster Craftsman with an airlift squadron, and that during his service from February 2003 to August 2004, he had had 4 months and 23 days of foreign service.  

The Veteran submitted statements from his service comrades, G.P. and G.M., dated in November 2010 and March 2011 respectively, which indicate that they had flown numerous missions with the Veteran, including in Southwest Asia.  These statements indicate that sometime in about 2003 each noticed that the Veteran became easily fatigued, sweat more than normal, and had a great deal of difficulty performing his regular physical duties on aircraft.  These statements also indicate that G.P., G.M., and others were concerned about the Veteran's fatigue, sweating, and coughing.  

Private treatment records reflect that in June 2009 the Veteran complained of murmur and palpations, reporting that he had had a murmur since childhood.  A June 2009 echocardiogram revealed that his left heart ventricle was severely dilated and left atrium severely enlarged, and there was moderate mitral valve prolapse and moderate to severe mitral regurgitation.  Based on this, the Veteran underwent surgery, including mitral valve replacement, for a diagnosis of severe mitral incompetence with severe leaflet degeneration from myxomatous valve disease.  At that time, a diagnosis of CAD was also noted, and coronary artery bypass grafting was performed.

In a September 2009 statement, the Veteran's cardiac surgeon, Dr. S.P., reported that the Veteran's mitral valve lesion had probably been present for some time and would have manifested itself by a murmur.  He stated that, if symptoms had been present, especially shortness of breath, fatigue, and a change in exercise capacity, an echocardiogram should have been performed to measure the level of leakage of the valve and to check for left ventricular dysfunction, particularly if there was a murmur.  Dr. S.P. stated that, if such leakage were caught early, left ventricular function could be preserved.  Also, in an August 2011 statement, the Veteran's private physician, Dr. T.M., stated that if a patient had complained of significant fatigue and had had an abnormal electrocardiogram (ECG), he would have immediately referred the patient to a cardiologist for a full evaluation.

Also, during the Veteran's March 2011 DRO hearing, a private physician, Dr. C.S., testified he had reviewed the Veteran's service treatment records.  He stated that a heart murmur had been noted in 1993, that between December 2000 and November 2001 ECGs the Veteran began having T-wave changes, and that such changes were due to the Veteran's mitral valve prolapse.  Dr. C.S. testified that the Veteran's in-service symptoms including chronic fatigue and shortness of breath were manifestations of his heart valve disease.

In June 2011, a VA physician reviewed the record and opined that the Veteran's mitral valve prolapse was not related to service.  The examiner noted that neither mitral valve prolapse nor any related condition was diagnosed in service, and that, while private physicians had stated that an echocardiogram would have shown a valve problem in service, there were no records indicating that an echocardiogram was completed during the time of the Veteran's symptoms.  The examiner noted that, when being treated in 2004 for tiring easily for three months, lab tests were within normal limits, and fatigue resolved after demobilization.  The examiner stated that, therefore, mitral valve prolapse and atrial fibrillation were never medically or diagnostically confirmed in service, and that, even though the Veteran developed an increase in the severity of these conditions four to five years after separation from service, it was not proximately due to or a result of a service-related disease or injury.  The examiner stated that if there was no finding of a chronic problem on active duty, there could be no nexus.  

In a March 2013 statement, Dr. S.P. stated that the Veteran had a condition that was an error in metabolism that was typically inherited, and that this was why he mentioned that it was a congenital anomaly.  Dr. S.P. stated that there were many forms of this condition that did not exhibit the severe leakage that was present in the Veteran's case.  He further stated that the Veteran had the most severe form of this condition, called Barlow's syndrome, which was characterized by many factors but was basically a problem with the mitral valve in his heart that had prolapsed or fallen out of its normal place.  

In a July 2014 report, a VHA examiner stated that hyperlipidemia, or elevated cholesterol, was not synonymous with CAD, although it was a risk factor for CAD.  The examiner further stated that, after reviewing the record, the Veteran had had no clinical manifestation of CAD during his service, and that all of his symptoms and problems were a result of mitral valve prolapse.  The examiner stated that symptoms of CAD occurred when there were severe blockages or clots formed on moderate blockages, that service would not cause CAD, and that there was no evidence that CAD had caused any of the Veteran's symptoms during his period of service or after.  The examiner stated that all of the Veteran's symptoms and problems were traceable to his mitral valve prolapse.

In this case, the Veteran's claims for CAD and hyperlipidemia must be denied, but his claim for myxomatous valve disease must be granted.

Regarding the Veteran's claim for hyperlipidemia, VA has expressly determined that hyperlipidemia is a laboratory finding and is not a disability for which VA compensation benefits are payable.  See Schedule for Rating Disabilities; Endocrine System Disabilities, 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (noting that diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol "are actually laboratory test results, and are not, in and of themselves, disabilities").  Therefore, there can be no valid service connection claim for hyperlipidemia.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Regarding the Veteran's claim for CAD, the most probative evidence on the question of whether his CAD is related to service is the July 2014 VA examiner's opinion that the Veteran had had no clinical manifestation of CAD during his service.  The examiner was a cardiologist who reviewed the record and provided a clear explanation for his opinion.  There is no equally probative evidence contradicting the examiner's opinion, or otherwise relating the Veteran's CAD to service.   

The Board therefore finds that the evidence of record weighs against a finding that CAD-first diagnosed almost five years after the Veteran's separation from service-manifested in or within a year of service, or is otherwise related to service.  In this regard, the presumptive service connection provisions of 38 C.F.R. §§ 3.307 and 3.309(a) for chronic diseases are not applicable.

Regarding the Veteran's myxomatous valve disease, initially, the Board notes that the medical evidence has presented some question as to whether such disease is "congenital."  However, resolving reasonable doubt in the Veteran's favor, the Board finds that his myxomatous valve disease is not a congenital disease or defect for purposes of VA regulations.  See 38 C.F.R. § 4.9; see also VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990) (a reissue of General Counsel Opinion 01-85 (March 5, 1985).  As explained by Dr. S.P., while the Veteran's valve disease was congenital in the sense that it was "typically inherited," the Veteran developed a severe form of this condition, which initially manifested in service.  

Given medical evidence of record, including the opinions of Drs. S.P., T.M, and C.S., the Board finds that the Veteran's myxomatous valve disease first manifested during service in the form of chronic fatigue and shortness of breath and excessive sweating with activity, and that such myxomatous valve disease would have been revealed had echocardiogram been performed during his period of service from February 2003 to August 2004.  In this regard, the Board finds these private medical opinions to be at least as persuasive as those of the June 2011 VA examiner.  The VA examiner did not explain how the lack of echocardiogram evidence of the Veteran's myxomatous valve disease, or the fact that such disease was never medically or diagnostically confirmed in service, supported her opinion that the Veteran's valve disease did not manifest during service, given his in-service symptoms.  This is particularly relevant considering the opinions of the private physicians that the Veteran should have been given an echocardiogram in service, given his symptoms, but was not. 

Therefore, the evidence that the Veteran's myxomatous valve disease first manifested in service is at least in relative equipoise.  Resolving reasonable doubt in his favor, the Board finds that such disease was incurred in service.

Accordingly, service connection for myxomatous valve disease must be granted, while service connection for CAD and hyperlipidemia must be denied.  As the preponderance of the evidence is against the Veteran's claims for CAD and hyperlipidemia, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for myxomatous valve disease is granted.

Service connection for CAD is denied.

Service connection for hyperlipidemia is denied. 



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


